     Case 5:20-cv-00039 Document 32 Filed on 02/02/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 02, 2021
                        UNITED STATES DISTRICT COURT                            Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                              LAREDO DIVISION

UNITED STATES OF AMERICA,      §
                               §
      Plaintiff,               §
                               §
V.                             §                      CIVIL ACTION NO. 5:20-CV-39
                               §
3.572 ACRES OF LAND, MORE OR   §
LESS, SITUATED IN WEBB COUNTY, §
STATE OF TEXAS ET AL.          §
                               §
      Defendants.              §

                                        ORDER
       Before the Court is Plaintiff’s Unopposed Motion of the United States of America
to Withdraw the Motion for Order of Immediate Possession. (Dkt. No. 30). In its motion,
the Government requests to withdraw its Motion for Order of Immediate Possession,
(Dkt. No. 7) without prejudice to refiling. The Government also requests that the Court
set a status conference after March 22, 2021 to discuss the status of this case.
       On January 22, 2021, the Court issued its Memorandum Opinion and Order
regarding the Government’s motion for order of immediate possession in which the Court
ordered the Government to file a supplement stating changes, if any, to the Government’s
posture in this case in light of President Biden’s recent Proclamation on the Termination
of Emergency with Respect to the Southern Border of the United States and Redirection
of Funds Diverted to Border Wall Construction, Proclamation No. 10142, 86 Fed. Reg.
7225 (Jan. 27, 2021).
       The Government subsequently filed the instant motion. (Dkt. No. 30). In its
motion, the Government states that it has not had an opportunity to develop its plan to
redirect funds and repurpose contracts as directed by the Proclamation. (Id. at 2). The
Government therefore requests to withdraw the pending motion for order of immediate
possession and apprise the Court of its updated posture once the mandated sixty-day
period has passed. (Id.). Plaintiff represents that Defendant does not oppose the motion
to withdraw. (Id.).
      Case 5:20-cv-00039 Document 32 Filed on 02/02/21 in TXSD Page 2 of 2




        Based on the foregoing, the Court GRANTS Plaintiff’s Unopposed Motion of the
United States of America to Withdraw the Motion for Order of Immediate Possession,
(Dkt. No. 30). Plaintiff’s Motion for Order of Immediate Possession, (Dkt. No. 7), is
DENIED, due to its withdrawal, without prejudice to refiling.
        The Court further SETS a telephonic status conference for March 23, 2021, at
10:00 a.m. Plaintiff’s counsel shall initiate the telephone conference call. When all
parties are joined in the call, the parties may reach the Court at (956) 790-1757. 1
        It is so ORDERED.
        SIGNED on February 2, 2021.



                                                           John A. Kazen
                                                           United States Magistrate Judge




         1 It is each attorney’s obligation to insure they have a clear telephone connection and that they can

communicate clearly with the Court during the hearing. To this end, each attorney should endeavor to be
on a landline telephone and not a cellular telephone. If any attorney has a poor telephone connection that
interferes with the Court’s ability to conduct the hearing, the Court may recess the hearing and order the
attorney with the poor telephone connection to attend the hearing in person at a future date.


2/2
